Exhibit 10.1
AIRCRAFT TIME SHARING AGREEMENT
THIS AIRCRAFT TIME SHARING AGREEMENT (this “Agreement”) is entered into as of
August 3, 2020 by and between Danaher Corporation (“Owner”), a Delaware
corporation, with principal offices at 2200 Pennsylvania Avenue, NW, Suite 800W,
Washington, DC 20037 and Rainer M. Blair (“Lessee”).
BACKGROUND:
A. Owner owns or leases and operates certain civil aircraft identified on
Exhibit A to this Agreement (collectively, the “Aircraft” and, individually, an
“Aircraft”).
B. Owner employs fully qualified flight crews to operate the Aircraft; and
C. From time to time, Lessee may desire to lease the Aircraft with a flight crew
from Owner for Lessee’s personal travel at Lessee’s discretion on a
non-exclusive time sharing basis as defined in Section 91.501(c)(1) of the
Federal Aviation Regulations (“FAR”).
NOW, THEREFORE, Owner and Lessee agree as follows:
1. This Agreement shall govern personal use of the Aircraft by Lessee or by
family members or guests of Lessee as and to the extent set forth in such policy
or policies as the Board of Directors of Owner, or the Compensation Committee
thereof, shall adopt from time to time. Subject to the terms and conditions of
this Agreement, Owner agrees to lease, from time to time on a non-exclusive and
non-continuous basis, the Aircraft to Lessee for Lessee’s personal travel at
Lessee’s discretion pursuant to the provisions of FAR Sections 91.501(b)(6),
91.501(c)(1) and 91.501(d) and to provide a fully qualified flight crew for all
operations for flights scheduled in accordance with the terms of this Agreement
during the period commencing on the date of this Agreement and terminating on
the earlier of (a) the termination of this Agreement by consent of Owner and
Lessee, (b) the date of Lessee’s termination of employment with Owner and (c)
the date of Lessee’s death. Owner shall have the right to add or substitute
aircraft of similar type, quality, and equipment, and to remove aircraft from
the fleet, from time to time during the term of this Agreement. Owner shall send
Lessee a revised Exhibit A upon each such change in the Aircraft.
2. For each flight conducted under this Agreement, Lessee shall pay Owner no
more than the actual, incremental cost to the Owner of such flight but only to
the extent authorized by FAR Section 91.501(d) as in effect from time to time.
As of the effective date of this Agreement, such payment from Lessee to Owner
for any specific flight shall not exceed:

(a)fuel, oil, lubricants and other additives;

(b)travel expenses of the crew, including food, lodging and ground
transportation;

(c)hangar and tie down costs away from the Aircraft’s base of operation;

(d)insurance obtained for the specific flight;




--------------------------------------------------------------------------------




(e)landing fees, airport taxes and similar assessments;

(f)customs, foreign permit and similar fees directly related to the flight;

(g)in-flight food and beverages;

(h)passenger ground transportation;

(i)flight planning and weather contract services;

(j)an additional charge equal to one hundred percent (100%) of the expenses
listed in clause (a) above.

3. Owner will pay all expenses related to the operation of each Aircraft when
incurred and will provide quarterly invoices to Lessee for the expenses
enumerated in Section 2 above. The Owner and Lessee acknowledge that, with the
exception of the expenses for in-flight food and beverages and passenger ground
transportation, the payment of these expenses are subject to the federal excise
tax imposed under Section 4261 of the Internal Revenue Code. Lessee shall
reimburse Owner for the expenses authorized by FAR Section 91.501(d) plus
applicable federal excise taxes within thirty (30) calendar days after receipt
of the related invoice. Owner agrees to collect and remit to the Internal
Revenue Service for the benefit of Lessee all such federal excise taxes.
4. In the event that Lessee desires to use the Aircraft pursuant to this
Agreement, Lessee will so notify Owner and will provide Owner with requests for
flight time and proposed flight schedules as far as possible in advance of any
given flight. Requests for flight time shall be in a form, whether oral or
written, mutually convenient to and agreed upon by Owner and Lessee. In addition
to proposed schedules and flight times, Lessee shall provide at least the
following information for each proposed flight at some time prior to scheduled
departure as required by Owner or Owner's flight crew:

(a)departure point;

(b)destinations;

(c)date and time of flight;

(d)the identity of each anticipated passenger;

(e)the nature and extent of luggage or cargo to be carried;

(f)the date and time of a return flight, if any; and

(g)any other information concerning the proposed flight that may be pertinent or
required by Owner or Owner's flight crew.

5. Owner shall have sole and exclusive authority over the scheduling of the
Aircraft, including which Aircraft is used for any particular flight. Lessee’s
use of the Aircraft shall be on a non-exclusive and non-continuous basis and as
needed and as available. Owner shall have the



--------------------------------------------------------------------------------



right to cancel Lessee’s proposed use of the Aircraft by telephonic or other
notice to Lessee at any time prior to the departure of the Aircraft. Owner
retains the right, during the Term, (a) to use and operate the Aircraft under
FAR Part 91 and (b) to the extent permitted by the FARs, to lease and/or furnish
(under separate time sharing or interchange agreements) the Aircraft to one or
more third parties who may also use and/or operate the Aircraft under FAR Part
91.
6. Owner shall be solely responsible for securing maintenance, preventive
maintenance, and required or otherwise necessary inspections on the Aircraft and
shall take such requirements into account in scheduling flights of the various
Aircraft. No period of maintenance, preventive maintenance, or inspection shall
be delayed or postponed for the purpose of scheduling the Aircraft, unless such
maintenance or inspection can be safely conducted at a later time in compliance
with all applicable laws and regulations, and within the sound discretion of the
pilot-in-command. The pilot-in-command shall have final and complete authority
to cancel any flight for any reason or condition that in his or her judgment
would compromise the safety of the flight.
7. Owner shall be responsible for the physical and technical operation of the
Aircraft and the safe performance of all flights and shall retain full authority
and control, including exclusive operational control, and possession of the
Aircraft at all times during the term of this Agreement. Without limiting the
generality of the foregoing, Owner shall exercise exclusive authority over
initiating, conducting or terminating any flight undertaken under this
Agreement. Owner shall employ, pay for, and provide to Lessee a qualified flight
crew for each flight undertaken under this Agreement. In accordance with
applicable FAR, the qualified flight crew provided by Owner will exercise all
required and/or appropriate duties and responsibilities with respect to the
safety of each flight conducted under this Agreement. The pilot-in-command shall
have absolute discretion in all matters concerning the preparation of the
Aircraft for flight and the flight itself, the load carried and its
distribution, the decision whether or not a flight shall be undertaken, the
route to be flown, the place where landings shall be made and all other matters
relating to operation of the Aircraft. Lessee specifically agrees that the
flight crew shall have final and complete authority to delay or cancel any
flight for any reason or condition which, in the sole judgment of the
pilot-in-command, could compromise the safety of the flight and to take any
other action which, in the sole judgment of the pilot in command, is
necessitated by considerations of safety. Without limiting the generality of
Section 8, no such action of the pilot-in-command shall create or support any
liability for loss, injury, damage, or delay to Lessee or any other person.
8. The Owner and Lessee agree that Owner shall not be liable to Lessee or any
other person for loss, injury, or damage occasioned by the delay or failure to
furnish the Aircraft and crew pursuant to this Agreement for any reason.
9. The risk of loss during the period when any Aircraft is operated on behalf of
Lessee under this Agreement shall remain with Owner, and Owner will retain all
rights and benefits with respect to the proceeds payable under policies of hull
insurance maintained by Owner that may be payable as a result of any incident or
occurrence while an Aircraft is being operated on behalf of Lessee under this
Agreement. Lessee shall be named as an additional insured on aviation liability
insurance policies maintained by Owner on the Aircraft with respect to flights
conducted



--------------------------------------------------------------------------------



pursuant to this Agreement. The liability insurance policies on which Lessee is
named an additional insured shall provide that as to Lessee coverage shall not
be invalidated or adversely affected by any action or inaction, omission or
misrepresentation by Owner or any other person (other than Lessee). Any
insurance policies maintained by Owner on any Aircraft used by Lessee under this
Agreement shall include a waiver of any rights of subrogation of the insurers
against Lessee and shall be primary without any right of contribution from any
other insurance available to any other insureds or additional insureds.
10. A copy of this Agreement shall be carried in the Aircraft and available for
review upon the request of the FAA on all flights conducted pursuant to this
Agreement.
11. Lessee represents, warrants and covenants to Owner that:

(a)he will use each Aircraft for and on his own account only and will not use
any Aircraft for the purposes of providing transportation of passengers or cargo
in air commerce for compensation or hire;

(b)he shall refrain from incurring any mechanics or other lien in connection
with inspection, preventative maintenance, maintenance or storage of the
Aircraft, whether permissible or impermissible under this Agreement, and he
shall not attempt to convey, mortgage, assign, lease or any way alienate the
Aircraft or create any kind of lien or security interest involving the Aircraft
or do anything or take any action that might mature into such a lien;

(c)during the term of this Agreement, he will abide by and conform to all such
laws, governmental, and airport orders, rules, and regulations as shall from
time to time be in effect relating in any way to the operation and use of the
Aircraft by a time-sharing lessee.

12. For purposes of this Agreement, the permanent base of operation of the
Aircraft shall be Washington Dulles International Airport, 23411 Autopilot
Drive, Dulles, Virginia, unless changed by Owner, in which event Owner shall
notify Lessee of the new permanent base of operation of the Aircraft.
13. Owner and Lessee agree that the insurance specified in Section 9 shall
provide the sole recourse to Lessee, his family members or guests on the
Aircraft, their personal representatives and any person claiming by, through, or
under them (collectively, the “Lessee Parties”) for all claims, losses,
liabilities, obligations, demands, suits, judgments or causes of action,
penalties, fines, costs and expenses of any nature whatsoever, including
attorneys’ fees and expenses (each, a “Claim” and collectively, the “Claims”)
for or on account of, or arising out of, or in any way connected with Owner’s
breach of this Agreement or possession, maintenance, storage, use or operation
of the Aircraft, including injury to or death of any persons, which may result
from, arise out of, or is in any way connected with the possession, maintenance,
storage, use or operation of the Aircraft during the term of this Agreement.
WITHOUT LIMITING THE FOREGOING, IN NO EVENT SHALL OWNER OR ANY OF ITS AFFILIATES
OR THEIR RESPECTIVE DIRECTORS, OFFICERS, MEMBERS, MANAGERS, EMPLOYEES OR AGENTS
BE LIABLE TO ANY OF THE LESSEE PARTIES OR ANY OTHER THIRD PARTIES, AS THE CASE
MAY BE, FOR (i) ANY CLAIMS IN EXCESS OF THE AMOUNT



--------------------------------------------------------------------------------



PAID TO ANY OF THE LESSEE PARTIES OR ANY OTHER THIRD PARTIES, AS APPLICABLE, BY
OWNER’S INSURANCE CARRIER, OR (ii) ANY INDIRECT, SPECIAL, CONSEQUENTIAL AND/OR
PUNITIVE DAMAGES OF ANY KIND OR NATURE UNDER ANY CIRCUMSTANCES OR FOR ANY REASON
INCLUDING ANY DELAY OR FAILURE TO FURNISH ANY OF THE AIRCRAFT OR CAUSED OR
OCCASIONED BY THE PERFORMANCE OR NON-PERFORMANCE OF ANY SERVICES COVERED BY THIS
AGREEMENT.
14. Neither this Agreement nor any party’s interest in this Agreement shall be
assignable to any other person or entity. This Agreement shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
successors and personal representatives. Nothing in this Agreement, express or
implied, is intended to confer on any person or entity, other than the parties
and their respective successors and personal representatives, any rights,
remedies, benefits, obligations or liabilities hereunder, except as specifically
provided herein or otherwise specifically agreed to in writing by the parties.
15. This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware (excluding the conflicts of law rules thereof).
16. This Agreement constitutes the entire understanding between Owner and Lessee
with respect to its subject matter, and there are no representations,
warranties, conditions, covenants, or agreements other than as set forth
expressly herein. Any amendments, waivers or modifications of or to this
Agreement shall be in writing and signed by authorized representatives of both
parties. This Agreement may be executed in counterparts, which shall, singly or
in the aggregate, constitute a fully executed and binding agreement.
17. Any notice, request, or other communication to any party by the other party
under this Agreement shall be conveyed in writing and shall be deemed given on
the earlier of the date (i) notice is personally delivered with receipt
acknowledged, (ii) a facsimile notice is transmitted, or (iii) three (3)
calendar days after notice is mailed by certified mail, return receipt
requested, postage paid, and addressed to the party at the address set forth
below. The address of a party to which notices or copies of notice are to be
given may be changed from time to time by such party by written notice to the
other party.
If to Owner:
Danaher Corporation
2200 Pennsylvania Avenue, NW
Suite 800W
Washington, DC 20037
Attention: General Counsel
Fax: 202-828-0860



--------------------------------------------------------------------------------



If to Lessee:
Rainer M. Blair
Danaher Corporation
2200 Pennsylvania Avenue, NW
Suite 800W
Washington, DC 20037
Fax: 202-828-0860
18. If any one or more of the provisions of the Agreement shall be held invalid,
illegal, or unenforceable, the remaining provisions of this Agreement shall be
unimpaired, and the invalid, illegal, or unenforceable provision shall be
replaced by a mutually acceptable provision, which, being valid, legal, and
enforceable, comes closest to the intention of the parties underlying the
invalid, illegal, or unenforceable provision. To the extent permitted by
applicable law, the parties hereby waive any provision of law, which renders any
provision of this Agreement prohibited or unenforceable in any respect. The
failure or delay on the part of any party hereto to insist upon or enforce
strict performance of any provision of this Agreement by any other party hereto,
or to exercise any right, power or remedy under this Agreement, shall not be
deemed or construed as a waiver thereof. A waiver by any party hereto of any
provision of this Agreement or of any breach thereof shall not be deemed or
construed as a general waiver thereof or of any other provision or rights
thereunder.
19. THE AIRCRAFT SHALL BE LEASED TO LESSEE HEREUNDER IN AN “AS IS, WHERE IS”
CONDITION. NEITHER OWNER (NOR ITS AFFILIATES) MAKES, HAS MADE OR SHALL BE DEEMED
TO MAKE OR HAVE MADE, AND OWNER (FOR ITSELF AND ITS AFFILIATES) HEREBY
DISCLAIMS, ANY WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR
ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE USED HEREUNDER OR ANY ENGINE OR
COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN,
COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR WORKMANSHIP,
MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION, AIRWORTHINESS,
SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE. .
20. The limitations of liability, disclaimers and exculpations set forth in this
Agreement shall survive the termination of this Agreement, whether by its terms,
by operation of law or otherwise.
21. With respect to the Truth in leasing requirements of FAR Section 91.23:



--------------------------------------------------------------------------------




(a)Owner will provide a copy of this Agreement to the Federal Aviation
Administration, Aircraft Registration Branch, Technical Section, in Oklahoma
City, Oklahoma within twenty-four hours of its execution. In addition, Owner
will notify the FAA flight standards district office nearest the airport where
the first flight under this Agreement will originate and provide it with a copy
of this Agreement at least forty-eight (48) hours before takeoff of such flight,
informing the FAA of (i) the location of the airport of departure; (ii) the
departure time; and (iii) the registration number of the aircraft involved;

(b)Truth in leasing statement under FAR Section 91.23:

(i)OWNER HEREBY CERTIFIES THAT EACH AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED
WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE EXECUTION OF THIS AGREEMENT,
EXCEPT TO THE EXTENT THE AIRCRAFT IS LESS THAN TWELVE (12) MONTHS OLD, IN
ACCORDANCE WITH THE PROVISIONS OF FAR PART 91. EACH OF OWNER AND LESSEE
CERTIFIES THAT THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN COMPLIANCE WITH
THE APPLICABLE MAINTENANCE AND INSPECTION REQUIREMENTS OF FAR PART 91 FOR ALL
OPERATIONS TO BE CONDUCTED DURING THE TERM OF THIS AGREEMENT.

(ii)OWNER, WHOSE NAME AND ADDRESS ARE SET FORTH ABOVE, SHALL BE SOLELY
RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT DURING THE TERM OF THIS
AGREEMENT.(iii)EACH OF OWNER AND LESSEE CERTIFIES THAT IT UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

(iv)AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FARS
CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE, GENERAL
AVIATION DISTRICT OFFICE, OR AIR CARRIER DISTRICT OFFICE.

[SIGNATURES ON FOLLOWING PAGE]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Owner and Lessee have caused the signatures of their
authorized representatives to be affixed below on the day and year first above
written.
DANAHER CORPORATION


By: /s/ Steven Rales
Name: Steven Rales
Title: Chairman




/s/ Rainer M. Blair
Name: Rainer M. Blair













--------------------------------------------------------------------------------



Exhibit A

United States Registration NumberAircraft TypeManufacturer’s Serial
NumberN886DCDassault Falcon 900BN807DCBombardier Global Express XRS




